


EXHIBIT 10.1 –

Restated Term Loan Agreement by and between Farm Credit Services of America,
FLCA and East Fork Biodiesel, LLC dated June 17, 2008

RESTATED TERM LOAN AGREEMENT

          This Restated Term Loan Agreement is made and entered into this 17 day
of June, 2008, by and between Farm Credit Services of America, FLCA (“Farm
Credit”) and East Fork Biodiesel, LLC, Algona, Iowa (the “Company”).

BACKGROUND

          A.          The Company and Farm Credit are parties to a Master Loan
Agreement dated as of January 3, 2007, and numbered R10457 (the “Master Loan
Agreement”), pursuant to which Farm Credit has provided credit and other
financial accommodations to the Company for the purpose of constructing a sixty
million (60,000,000) gallon (annual capacity) biodiesel facility situated in
Kossuth County, Iowa (the “Facility”) as well as for working capital purposes;

          B.          There are currently two loan supplements outstanding under
the Master Loan Agreement; a Construction and Term Loan Supplement dated as of
January 30, 2007, and numbered R10457T01 (the “Term Loan”), and a Construction
and Revolving Term Loan Supplement dated as of January 30, 2007, and numbered
R10457T02 (the “Revolver” and together with the Master Loan Agreement and the
Term Loan, the “Loan Documents”);

          C.          Farm Credit has previously appointed and authorized
CoBank, ACB to act as its agent under the Loan Documents (“Agent”).

          D.          The Facility has now been constructed and completed and
the Company and Farm Credit wish to restate the Term Loan in its entirety and
cancel the Master Loan Agreement and the Revolver. The Term Loan is hereby
restated in its entirety as set forth herein: the Master Loan Agreement is
hereby terminated and cancelled; and the Revolver is hereby terminated and
cancelled.

          Accordingly, in consideration of the terms and conditions hereinafter
set forth and for other good and valuable consideration, the receipt and
accuracy of which are hereby acknowledged, the parties hereby agree as follows:

          1.           The Loan. Farm Credit has loaned the Company the
principal sum of Twenty-Four Million Five Hundred Thousand and 00/100 Dollars
($24,500,000.00) on a term basis (the “Loan”). The parties hereto acknowledge as
follows:

                       A.          Pursuant to the Master Loan Agreement and the
Term Loan, Farm Credit has advanced and the Company has received, Nineteen
Million Eight Hundred Eighty-Nine Thousand Forty-Three and 62/100 Dollars
($19,889,043.62) of the Loan;

                       B.          The Agent shall credit the Loan in the sum of
Two Hundred Sixty Thousand Three Hundred Seventy-Seven and 95/100 Dollars
($260,377.95) together with accrued interest thereon, which is the present
outstanding balance of the Revolver owed by the Company to Farm Credit and which
credit shall satisfy in full the Company’s outstanding balance under the
Revolver together with all accrued interest;

                       C.          The Agent shall hold in reserve the sum of
Two Hundred Eighty-Nine Thousand Ten and 00/100 Dollars ($289,010.00) which
shall be used by the Company exclusively for the Facility’s final construction
costs and retainage due the general contractor;

--------------------------------------------------------------------------------




                       D.          The Agent shall retain Six Hundred Thousand
and 00/100 Dollars ($600,000.00)(the “Carve-Out”) which will be carved out of
the Loan and applied by the Agent on a pro rata monthly basis to the monthly
interest due by the Company for all funds drawn under the Loan and thus
outstanding and due Farm Credit commencing with the month of July, 2008 and paid
in August, 2008; and

                        E.          After the application of funds as set forth
in Sections 1.A. thru 1.D. above, the Company shall have until February 28, 2009
to draw, at its discretion any and all of the balance of the Loan after which
such right to draw shall be terminated and the Company will have no right to
drawn any remaining unfunded balance.

          2.           Interest. The Company agrees to pay interest on the
unpaid principal balance of the loans in accordance with one or more of the
following interest rate options, as selected by the Company:

                        A.          Agent Base Rate. At a rate per annum equal
at all times to ¾ of 1% above the rate of interest established by Agent from
time to time as its Agent Base Rate, which Rate is intended by Agent to be a
reference rate and not its lowest rate. The Agent Base Rate will change on the
date established by Agent as the effective date of any change therein and Agent
agrees to notify the Company of any such change.

                        B.          LIBOR. At a fixed rate per annum equal to
“LIBOR” (as hereinafter defined) plus 3.25%. Under this option: (1) rates may be
fixed for “Interest Periods” (as hereinafter defined) of 1, 2, 3, 6, 9 or 12
months as selected by the Company; (2) amounts may be fixed in increments of
$500,000.00 or multiples thereof; (3) the maximum number of fixes in place at
any one time shall be 10; and (4) rates may only be fixed on a “Banking Day” (as
hereinafter defined) on 3 Banking Days’ prior written notice. For purposes
hereof: (a) “LIBOR” shall mean the rate (rounded upward to the nearest sixteenth
and adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as herein defined) or required
by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company;
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) “Banking Day” shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) “Interest Period” shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
month that is 2, 3, 6, 9 or 12 months thereafter, as the case may be; provided,
however, that: (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month; (d)
“Eurocurrency Liabilities” shall have meaning as set forth in “FRB Regulation
D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

                       The Company shall select the applicable rate option at
the time it executes this Agreement hereunder and may, subject to the
limitations set forth above, elect to convert balances bearing interest at the
variable rate option to one of the fixed rate options. Upon the expiration of
any fixed rate period, interest shall automatically accrue at the variable rate
option unless the amount fixed is repaid or fixed for an additional period in
accordance with the terms

- 2 -

--------------------------------------------------------------------------------




hereof. Notwithstanding the foregoing, rates may not be fixed in such a manner
as to cause the Company to have to break any fixed rate balance in order to pay
any installment of principal. All elections provided for herein shall be made
electronically (if applicable), or in writing and must be received by Agent not
later than 10:00 A.M. Agent’s local time in order to be considered to have been
received on that day; provided, however, that in the case of LIBOR rate loans,
all such elections must be confirmed in writing upon Agent’s request. Interest
shall be calculated on the actual number of days each loan is outstanding on the
basis of a year consisting of 360 days and shall be payable monthly in arrears
by the 20th day of the following month or on such other day in such month as
Agent shall require in a written notice to the Company; provided, however, in
the event the Company elects to fix all or a portion of the indebtedness
outstanding under the LIBOR interest rate option above, at Agent’s option upon
written notice to the Company, interest shall be payable at the maturity of the
Interest Period and if the LIBOR interest rate fix is for a period longer than 3
months, interest on that portion of the indebtedness outstanding shall be
payable quarterly in arrears on each three- month anniversary of the
commencement date of such Interest Period, and at maturity.

          3.           Promissory Note. The Company promises to repay the Loan
as follows: (i) in 26 equal, consecutive quarterly installments of $912,500.00
with the first such installment due on February 20, 2009, and the last such
installment due on May 20, 2015; and (ii) followed by a final installment in an
amount equal to the remaining unpaid principal balance of the Loans on August
20, 2015.

          In addition, for each fiscal year end, beginning with the fiscal year
ending 2008, and ending with the fiscal year ending 2014, the Company shall
also, within ninety (90) days after the end of such fiscal year, make a special
payment of an amount equal to 75% of the “Free Cash Flow” (as defined below) of
the Company, not to exceed $2,000,000.00 per fiscal year; and provided, however,
that (i) if such payment would result in a covenant default, the amount of the
payment shall be reduced to an amount which would not result in a covenant
default; (ii) if such payment would result in a breakage of a fixed interest
rate, then applicable broken funding surcharges would still apply; and (iii) the
aggregate of such Free Cash Flow payments shall not exceed $7,000,000.00. The
term “Free Cash Flow” is defined as the Company’s annual profit net of taxes,
plus the respective fiscal year’s depreciation and amortization, minus allowed
capitalized expenditures for fixed assets, allowed distributions to owners, and
scheduled Loan payments to Agent and other long-term debt creditors. This
special payment shall be applied to the principal installments in the inverse
order of their maturity. Additionally, the definition of Free Cash Flow applies
to the fiscal years ending in 2008, 2009, 2010, 2011, 2012, 2013 and 2014.

          If any installment due date is not a day on which Agent is open for
business, then such installment shall be due and payable on the next day on
which Agent is open for business. In addition to the above, the Company promises
to pay interest on the unpaid principal balance hereof at the times and in
accordance with the provisions set forth in Section 2 hereof.

          4.          Security.

                       A.          Mortgage. The parties acknowledge the Company
has executed in favor of Farm Credit that certain Mortgage in favor of Farm
Credit dated January 30, 2007, filed April 9, 2007, at 2007-1411 in the records
of Kossuth County, Iowa, (the “Mortgage”) and that the Mortgage remains a first
perfected security lien against the Facility and as such security for this
Restated Term Loan Agreement.

                       B.          Personal Property. The Company hereby grants
to Farm Credit, a security interest in the following described personal property
of the Company, wherever located and

- 3 -

--------------------------------------------------------------------------------




whether now owned or hereafter acquired, together with all accessions and
additions thereto, and proceeds thereof:

 

 

 

all equipment, fixtures, furniture, and articles of tangible personal property
(except inventory and supplies), now owned or hereafter acquired by the Company
and now or hereafter located on, attached to or used on or about the Facility
which are necessary for the operation of the Facility for all purposes which it
is intended, or the activities conducted therein, and all renewals or
replacements thereof or substitutions therefor, whether or not the same shall be
attached to the Facility in any manner (the “Collateral”).

The Company shall, from time to time, upon request of the Agent, provide Agent
with a current inventory of all of the personal property in which the Agent is
granted a security interest hereunder and such detail as Agent may require.

                    The Company shall execute Amendment No. 1 to Security
Agreement, a copy of which is attached hereto as Exhibit 4.B and Agent shall
file an amendment to the UCC-1 Financing Statement previously filed of record to
reflect the Amendment to the Security Agreement.

                    C.          Lien on Equity. The Company’s obligations under
this Restated Term Loan Agreement, the Master Loan Agreement, and all Loan
Documents and all instruments and documents contemplated hereby and thereby,
shall be secured by a statutory first lien on all equity which the Company may
now or hereafter require in Farm Credit.

          5.      Affirmative Covenants. Unless otherwise agreed to in writing
by Agent while this Restated Term Loan Agreement is in effect, the Company
agrees to:

                    A.          Eligibility. Maintain its status as an entity
eligible to borrow from Farm Credit.

                    B.         Company Existence, Licences, Etc. (i) Preserve
and keep in full force and effect its existence and good standing in the
jurisdiction of its formation; (ii) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (iii)
obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

                    C.         Compliance with Laws. Comply in all material
respects with all applicable Laws, including, without limitation, all Laws
relating to environmental protection. In addition, the Company agrees to cause
all persons occupying or present on any of its properties to comply in all
material respects with all environmental protection Laws.

                    D.         Insurance. Maintain insurance with insurance
companies or associations acceptable to Agent in such amounts and covering such
risks as are usually carried by companies engaged in the same or similar
business and similarly situated, and make such increases in the type or amount
of coverage as Agent may request. All such policies insuring any collateral for
the Company’s obligations to Farm Credit shall have mortgagee or lender loss
payable clauses or endorsements in form and content acceptable to Agent. At
Agent’s request, all policies (or such other proof of compliance with this
Subsection as may be satisfactory to Agent) shall be delivered to Agent.

- 4 -

--------------------------------------------------------------------------------




                       E.           Property Maintenance. Maintain all of its
property that is necessary to or useful in the proper conduct of its business in
good working condition, ordinary wear and tear excepted.

                       F.           Books and Records. Keep adequate records and
books of account in which complete entries will be made in accordance with
generally accepted accounting principles (“GAAP”) consistently applied.

                       G.           Inspection. Permit Agent or its agents, upon
reasonable notice and during normal business hours or at such other times as the
parties may agree, to examine its properties, books, and records, and to discuss
its affairs, finances, and accounts, with its respective officers, directors,
employees, and independent certified public accountants.

                       H.           Reports and Notices. Furnish to Agent:

                                      i.           Annual Financial Statements.
As soon as available, but in no event more than 90 days after the end of each
fiscal year of the Company occurring during the term hereof, annual financial
statements of the Company, if any, prepared in accordance with GAAP consistently
applied. Such financial statements shall: (a) be audited by independent
certified public accountants selected by the Company and acceptable to Agent;
(b) be accompanied by a report of such accountants containing an opinion thereon
acceptable to Agent; (c) be prepared in reasonable detail and in comparative
form; and (d) include a balance sheet, a statement of income, a statement of
retained earnings, a statement of cash flows, and all notes and schedules
relating thereto.

                                      ii.          Interim Financial Statements.
As soon as available, but in no event more than 45 days after the end of each
quarter (beginning with the quarter ending June 30, 2008), a balance sheet of
the Company, if any, as of the end of such month, a statement of income for the
Company, if any for such period and for the period year to date, and such other
interim statements as Agent may specifically request, all prepared in reasonable
detail and in comparative form in accordance with GAAP consistently applied and,
if required by written notice from Agent, certified by an authorized officer or
employee of the Company acceptable to Agent.

                                     iii.        Notice of Default. Promptly
after becoming aware thereof, notice of the occurrence of an Event of Default or
a Potential Default.

                                      iv.        Notice of Non-Environmental
Litigation. Promptly after the commencement thereof, notice of the commencement
of all actions, suits, or proceedings before any court, arbitrator, or
governmental department, commission, board, bureau, agency, or instrumentality
affecting the Company which, if determined adversely to the Company, could have
a material adverse effect on the financial condition, properties, profits, or
operations of the Company.

                                      v.          Notice of Environmental
Litigation, Etc. Promptly after receipt thereof, notice of the receipt of all
pleadings, orders, complaints, indictments, or any other communication alleging
a condition that may require the Company to undertake or to contribute to a
cleanup or other response under environmental Laws, or which seek penalties,
damages, injunctive relief, or criminal sanctions related to alleged violations
of such Laws, or which claim personal injury or property damage to any person as
a result of environmental factors or conditions.

- 5 -

--------------------------------------------------------------------------------




                                      vi.         Formation Documents. Promptly
after any change in the Company’s Operating Agreement or Articles of
Organization (or like documents), copies of all such changes, certified by the
Company’s Secretary.

                                      vii.        Budgets. As soon as available,
but in no event more than 90 days after the end of any fiscal year of the
Company occurring during the term hereof, copies of the Company’s board-approved
annual budgets and forecasts of operations and capital expenditures.

                                     viii.       Other Information. Such other
information regarding the condition or operations, financial or otherwise, of
the Company as Agent may from time to time reasonably request, including but not
limited to copies of all pleadings, notices, and communications referred to in
Subsections 5(H)(iv) and (v) above.

          6.          Negative Covenants. Unless otherwise agreed to in writing
by Agent, while this Restated Term Loan Agreement is in effect the Company will
not:

                       A.          Borrowings. Create, incur, assume, or allow
to exist, directly or indirectly, any indebtedness or liability for borrowed
money (including trade or bankers’ acceptances), letters of credit, or the
deferred purchase price of property or services (including capitalized leases),
except for: (i) debt to Farm Credit; (ii) debt incurred to provide working
capital to the Company; (iii) accounts payable to trade creditors incurred in
the ordinary course of business; (iv) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; (v) debt of the
Company exclusively for improvements or additions to the Facility, (provided
that the terms and conditions and the lien priority of such debt is consented to
by Agent, which consent shall not be unreasonably withheld); (vi) debt of the
Company to miscellaneous creditors in an aggregate amount not to exceed
$500,000.00; and (vii) debt to Iowa Department of Economic Development in an
amount not to exceed $385,000.00.

                       B.            Liens. Create, incur, assume, or allow to
exist any mortgage, deed of trust, pledge, lien (including the lien of an
attachment, judgment, or execution), security interest, or other encumbrance of
any kind upon any of its property, real or personal (collectively, “Liens”). The
foregoing restrictions shall not apply to: (i) Liens in favor of Farm Credit;
(ii) Liens for taxes, assessments, or governmental charges that are not past
due; (iii) Liens and deposits under workers’ compensation, unemployment
insurance, and social security Laws; (iv) Liens and deposits to secure the
performance of bids, tenders, contracts (other than contracts for the payment of
money), and like obligations arising in the ordinary course of business, as
conducted on the date hereof; (v) Liens imposed by Law in favor of mechanics,
materialmen, warehousemen, and like persons that secure obligations that are not
past due; (vi) easements, rights-of-way, restrictions, and other similar
encumbrances which, in the aggregate, do not materially interfere with the
occupation, use, and enjoyment of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto; (vii) Liens in favor of miscellaneous creditors to secure
indebtedness permitted hereunder with lien priority acceptable to Agent; (viii)
Liens subject to purchase money obligations; and (ix) Liens in favor of
creditors exclusively for improvements or additions to the Facility (provided
that the terms and conditions and the lien priority of such debt is consented to
by Agent, which consent shall not be unreasonably withheld); and (x) Liens
securing the Borrowings described in Section 6.A. above.

                       C.            Mergers, Acquisitions, Etc. Merge or
consolidate with any other entity or acquire all or a material part of the
assets of any person or entity, or form or create any new

- 6 -

--------------------------------------------------------------------------------




subsidiary or affiliate, or commence operations under any other name,
organization, or entity, including any joint venture.

                    D.           Transfer of Assets. Sell, transfer, lease, or
otherwise dispose of any of its assets, except in the ordinary course of
business.

                    E.           Loans. Lend or advance money, credit, or
property to any person or entity, except for trade credit extended in the
ordinary course of business.

                    F.           Contingent Liabilities. Assume, guarantee,
become liable as a surety, endorse, contingently agree to purchase, or otherwise
be or become liable, directly or indirectly (including, but not limited to, by
means of a maintenance agreement, an asset or stock purchase agreement, or any
other agreement designed to ensure any creditor against loss), for or on account
of the obligation of any person or entity, except by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of the Company’s business.

                    G.           Change in Business. Engage in any business
activities or operations substantially different from or unrelated to the
Company’s present business activities or operations.

                    H.          Dividends, Etc. Company will not declare or pay
any dividends, or make any distribution of assets to the stockholders, or
purchase, redeem, retire or otherwise acquire for value any of its capital
stock, or allocate or otherwise set apart any sum, except that in any fiscal
year of the Company a distribution may be made to the Company’s members/owners
of up to 40% of the net profit (according to GAAP) for each fiscal year after
receipt of the audited financial statements for the pertinent fiscal year,
provided that the Company is and will remain in compliance with all loan
covenants, terms and conditions. Furthermore, with respect to each fiscal of the
Company, a distribution may be made in excess of 40% of the net profit for such
fiscal year if the Company has made the required “Free Cash Flow” payment to
Agent for such fiscal year, and provided that the Company is and will remain in
compliance with all loan covenants, terms and conditions on a pro forma basis
net of said additional payment.

                    7.           Events of Default. Each of the following shall
constitute an “Event of Default” under this a Restated Term Loan Agreement:

                    A.           Payment Default. The Company should fail to
make any payment of interest or principal when due to Agent, or purchase any
equity in Farm Credit, when due.

                    B.           Representations and Warranties. Any
representation or warranty made or deemed made by the Company herein or in any
other document related to or furnished in connection with this Restated Term
Loan Agreement shall prove to have been false or misleading in any material
respect on or as of the date made or deemed made.

                    C.           Certain Affirmative Covenants. The Company
should fail to perform or comply with Sections 5(A) through 5(H)(ii), 5(H)(vi)
through 5(H)(viii) or any reporting covenant set forth in hereto, and such
failure continues for 15 days after written notice thereof shall have been
delivered by Agent to the Company.

                    D.           Other Covenants and Agreements. The Company
should fail to perform or comply with any other covenant or agreement contained
herein or in any other Loan Document or shall use the proceeds of any loan for
an unauthorized purpose.

- 7 -

--------------------------------------------------------------------------------




                    E.           Cross-Default. The Company should, after any
applicable grace period, breach or be in default under the terms of any other
agreement between the Company and Farm Credit.

                     F.           Other Indebtedness. The Company should fail to
pay when due any indebtedness to any other person or entity for borrowed money
or any long-term obligation for the deferred purchase price of property
(including any capitalized lease), or any other event occurs which, under any
agreement or instrument relating to such indebtedness or obligation, has the
effect of accelerating or permitting the acceleration of such indebtedness or
obligation, whether or not such indebtedness or obligation is actually
accelerated or the right to accelerate is conditioned on the giving of notice,
the passage of time, or otherwise.

                    G.           Judgments. A judgment, decree, or order for the
payment of money shall be rendered against the Company and either: (i)
enforcement proceedings shall have been commenced, (ii) a Lien prohibited under
Section 6(B) hereof shall have been obtained, or (iii) such judgment, decree, or
order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

                    H.           Insolvency, Etc. The Company shall: (i) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (ii) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (iv) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

                    I.            Material Adverse Change. Any material adverse
change occurs, as reasonably determined by Agent, in the Company’s financial
condition, results of operation, or ability to perform its obligations hereunder
or under any instrument or document contemplated hereby; provided, however,
Agent will not invoke this Section 7.1. as an Event of Default so long as no
Event of Default under Section 7.A. exists.

          8.       Remedies. Upon the occurrence and during the continuance of
an Event of Default or any Potential Default, Farm Credit shall have no
obligation to continue to extend credit to the Company and may discontinue doing
so at any time without prior notice. For all purposes hereof, the term
“Potential Default” means the occurrence of any event which, with the passage of
time or the giving of notice or both would become an Event of Default. In
addition, upon the occurrence and during the continuance of any Event of
Default, Farm Credit or Agent may, upon notice to the Company, terminate any
commitment and declare the entire unpaid principal balance of the Loan, all
accrued interest thereon, and all other amounts payable under this a Restated
Term Loan Agreement, and the other Loan Documents to be immediately due and
payable. Upon such a declaration, the unpaid principal balance of the loans and
all such other amounts shall become immediately due and payable, without
protest, presentment, demand, or further notice of any kind, all of which are
hereby expressly waived by the Company. In addition, upon such an acceleration:

                    A.           Enforcement. Farm Credit or Agent may proceed
to protect, exercise, and enforce such rights and remedies as may be provided by
this Restated Term Loan Agreement, any other Loan Document or under Law. Each
and every one of such rights and remedies shall be cumulative and may be
exercised from time to time, and no failure on the part of Farm Credit

- 8 -

--------------------------------------------------------------------------------




or Agent to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right. Without limiting the foregoing, Agent may hold and/or set off
and apply against the Company’s obligations to Farm Credit cash collateral held
by Farm Credit or Agent, or any balances held by Farm Credit or Agent for the
Company’s account (whether or not such balances are then due).

                    B.          Application of Funds. Agent may apply all
payments received by it to the Company’s obligations to Farm Credit in such
order and manner as Agent may elect in its sole discretion.

                    In addition to the rights and remedies set forth above: (i)
if the Company fails to purchase any equity in Farm Credit when required or
fails to make any payment to Agent when due, then at Agent’s option in each
instance, such payment shall bear interest from the date due to the date paid at
4% per annum in excess of the rate(s) of interest that would otherwise be in
effect on that loan; and (ii) after the maturity of any loan (whether as a
result of acceleration or otherwise), the unpaid principal balance of such loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 4% per annum in excess of the rate(s) of interest
that would otherwise be in effect on that loan. All interest provided for herein
shall be payable on demand and shall be calculated on the basis of a year
consisting of 360 days.

          9.      Broken Funding Surcharge. Notwithstanding any provision
contained in this Restated Term Loan Agreement giving the Company the right to
repay any loan prior to the date it would otherwise be due and payable, the
Company agrees that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to Agent a surcharge in an
amount equal to the greater of: (i) an amount which would result in Farm Credit,
Agent, and all subparticipants being made whole (on a present value basis) for
the actual or imputed funding losses incurred by Farm Credit, Agent, and all
subparticipants as a result thereof; or (ii) $300.00. Notwithstanding the
foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to Agent a surcharge in an amount
sufficient (on a present value basis) to enable Farm Credit, Agent, and all
subparticipants to maintain the yield they would have earned during the fixed
rate period on the amount repaid. Such surcharges will be calculated in
accordance with methodology established by Farm Credit, Agent, and all
subparticipants (copies of which will be made available to the Company upon
request).

          10.    Complete Agreement, Amendments. This Restated Term Loan
Agreement, is intended by the parties to be a complete and final expression of
their agreement. No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by Agent and contained in a
writing signed by or on behalf of Agent, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

          11.    Ratification/Interpretation/Defined Terms. Except as expressly
set forth in this Restated Term Loan Agreement, the Master Loan Agreement is
hereby ratified and affirmed by the parties and thereafter is deemed cancelled
and terminated; the Term Loan is restated in its entirety by this Restated Term
Loan Agreement; and the Revolver is hereby terminated. In the event of a
conflict between the terms and conditions of this Restated Term Loan Agreement
and the Master Loan Agreement, or the terms and conditions of this Restated Term
Loan Agreement

- 9 -

--------------------------------------------------------------------------------




and the Term Loan, the terms of this Restated Term Loan Agreement shall control.
The parties hereto acknowledge and agree that the intent and purpose of this
Restated Term Loan Agreement shall be considered and given full effect in any
interpretation of this Restated Term Loan Agreement and the Master Loan
Agreement, and to this end, the Restated Term Loan Agreement is hereby modified
accordingly. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Restated Term Loan Agreement.

          12.          Applicable Law. Except to the extent governed by
applicable federal law, this Restated Term Loan Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado, without
reference to choice of law doctrine.

          13.          Notices. All notices hereunder shall be in writing and
shall be deemed to be duly given upon delivery if personally delivered or sent
by telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

 

 

 

 

If to Agent, as follows:

 

If to the Company, as follows:

 

 

 

 

 

For general correspondence purposes:
CoBank, ACB
P.O. Box 5110
Denver, CO 80217-5110

 

East Fork Biodiesel, LLC
P.O. Box 21
Algona, IA 50511
Attention: President
Fax No.: (515) 395-8891

 

 

 

 

 

For direct delivery purposes, when desired:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111-1914
Attention: Credit Information Services
Fax No.: (303) 224-6101

 

With copies to:
Lane & Waterman, LLP
220 N. Main Street, Suite 600
Davenport, IA 52801-1987
Attention: Edmund Carroll
Fax No.: (563) 324-1616

 

 

 

 

 

With a copy to:
Ronald P. Seigley
Vice President, Division Manager
CoBank, ACB
P.O. Box 5110
Denver, CO 80217

 

Terrence A. Kilburg
Kilburg Consulting, LLC
4218 Stonehaven Drive
Bettendorf, IA 52702

          14.          Taxes and Expenses. To the extent allowed by law, the
Company agrees to pay all reasonable out-of-pocket costs and expenses (including
the fees and expenses of counsel retained or employed by Agent, including
expenses of in-house counsel of Agent) incurred by Agent and any participants
from Farm Credit in connection with the origination, administration, collection,
and enforcement of this Restated Term Loan Agreement and the other Loan
Documents, including, without limitation, all costs and expenses incurred in
perfecting, maintaining, determining the priority of, and releasing any security
for the Company’s obligations to Farm Credit, and any stamp, intangible,
transfer, or like tax payable in connection with this Restated Term Loan
Agreement or any other Loan Document.

          15.          Effectiveness and Severability. This Restated Term Loan
Agreement shall continue in effect until: (i) all indebtedness and obligations
of the Company under this Agreement shall have been paid or satisfied; (ii)
Agent has no commitment to extend credit to or for the account of the Company;
and (iii) either party sends written notice to the other terminating this
Restated Term Loan Agreement. Any provision of this Restated Term Loan

- 10 -

--------------------------------------------------------------------------------




Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof.

          16.          Successors and Assigns. This Restated Term Loan
Agreement, and the other Loan Documents shall be binding upon and inure to the
benefit of the Company and Farm Credit and their respective successors and
assigns, except that the Company may not assign or transfer its rights or
obligations under this Restated Term Loan Agreement, or any other Loan Document
without the prior written consent of Agent.

          17.          Participations, Etc. Farm Credit has sold to one or more
banks, financial institutions or other lenders a participation in the Loan made
pursuant to this Restated Term Loan Agreement. However, no such participation
shall relieve Farm Credit of any commitment made to the Company hereto. In
connection with the foregoing, Farm Credit has disclosed information concerning
the Company to any participants and each participant, provided has agreed to
keep such information confidential. Farm Credit agrees that the Loan made by
Farm Credit and retained for its own account or repurchased may be entitled to
patronage distributions in accordance with the bylaws of Farm Credit and its
practices and procedures related to patronage distribution. Accordingly, the
Loan that is included in the sale of participation interest and not retained or
repurchased shall not be entitled to patronage distributions from Farm Credit. A
sale of participation interest may include certain voting rights of the
participants regarding the loans hereunder (including without limitation the
administration, servicing and enforcement thereof). The Company acknowledges
Farm Credit has given it written notification of the sale of participation
interests.

          18.          Counterparts. This Restated Term Loan Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties and their respective permitted
successors and assigns, and all of which taken together shall constitute one and
the same agreement.

          19.          Administrative Fee. The Company has paid to Agent on
November 30, 2007, and agrees to pay to Agent on each November 30 thereafter,
for as long as the Company has commitments from Farm Credit, an administrative
fee in the amount of Twenty-Five Thousand and 00/100 Dollars ($25,000.00).

          IN WITNESS WHEREOF, the parties have caused this Restated Term Loan
Agreement to be executed by their duly authorized officers as of the date shown
above.


[img3.gif]                                [img4.gif]

- 11 -

--------------------------------------------------------------------------------




EXHIBIT A

to Agreement dated as of ____ ____, 2008

FORM OF NOTICE OF BORROWING

From: East Fork Biodiesel, LLC

Date: _______________

CoBank, ACB, Administrative Agent
5500 S. Quebec Street
Greenwood Village, CO 80111
Facsimile: (303) 740-4100
Email: agencybank@cobank.com

Re:      East Fork Biodiesel, LLC — Notice of Borrowing

Ladies and Gentlemen:

          This Notice of Borrowing is delivered to you pursuant to the Agreement
dated as of __________, 2008, between East Fork Biodiesel, LLC and Farm Credit
Services of America, FLCA.

[The Remainder of this Page is Intentionally Left Blank]

--------------------------------------------------------------------------------




Borrower hereby gives you notice in accordance with Section 1 (d) of the
Agreement:

                    1. The requested date of the Borrowing is ____________ which
is a Business Day.

                    2. The Borrowing shall consist of an aggregate principal
amount of $____________

                    3. The Borrowing shall consist of:

 

 

 

 

 

A. Base Rate Loans

 

$

__________________________

 

 

 

 

 

 

B.

 *LIBOR Loans

 

 

$

___________________               for ___ month(s)

 

 

 

 

 

C.

 *Conversions and Continuations

 

 

 

 

 

 

Convert from Base to LIBOR

 

 

$

__________________________ for ___ month(s)

 

 

 

 

 

Continuation of LIBOR

 

 

$

__________________________ for ___ month(s)

 

 

 

 

 

*At least three business day’s prior notice must be given for LIBOR


 

 

 

          IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be
duly executed and delivered by an authorized officer of Borrower as of the date
first above written.


 

 

 

 

 

EAST FORK BIODIESEL

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

          Name:

 

          Title:


--------------------------------------------------------------------------------